Citation Nr: 1434607	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-46 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the right knee.

2.  Entitlement to service connection for disability of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to March 1968 and from April 1968 to October 1968.  The Veteran additionally served in the United States Army Reserve and Naval Reserve, as well as in the Army National Guard of Texas.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2012, the Veteran and his spouse testified before a Decision Review Officer (DRO) during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The Board remanded the claims on appeal for further development in May 2013.  

The record before the Board consists of an electronic file known as the Veterans Benefits Management System (VBMS).


REMAND

The Board has determined that further development is needed prior to adjudication of these matters.

As an initial matter, a November 2008 VA audiological examination report documents the Veteran's report of receiving Social Security Disability payments due to knee problems.  Since records in the possession of the Social Security Administration could be supportive of the Veteran's claims, further development to obtain those records is in order.

In addition, the record does not show that all indicated development to verify the Veteran's dates of active duty, active duty for training, and inactive duty for training subsequent to his discharge in October 1968 and to obtain all available records pertaining to the later periods of service has been completed.  This also must be done before the Board decides the Veteran's appeal.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of the Social Security Administration decision awarding the Veteran disability benefits, the records upon which the decision was based and records pertaining to any later disability determinations for the Veteran.
 
2.  Undertake all indicated development to verify the Veteran's periods of active duty, active duty for training, and inactive duty for training following his discharge from service in October 1968 and to obtain all available service treatment and personnel records pertaining to the Veteran's service after October 1968.  Development to verify the Veteran's dates of service and to obtain additional service records should continue until it is determined that further development to obtain the required verification and documentation would be futile or that the requested records do not exist.  If any requested records are not obtained, the efforts to obtain the records should be fully documented and the Veteran and his representative should be properly notified. 

3.  Undertake any other indicated development, to include affording the Veteran another VA examination to determine the nature and etiology of all knee disorders present during the period of the claims if additional evidence pertinent to the claims has been received since the last VA examination addressing the nature and etiology of the Veteran's bilateral knee disability.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



